Mr. Chief Justice Shepard
dissenting :
I am compelled to dissent from the opinion of my brothers in this case.
The two appeals, which have been heard together, are from a decree sustaining a bill in the nature of a bill of interpleader filed by W. Gwynn Gardiner against the Pittsburgh Life & Trust Company, the Royal Trust Company, executor, and Anna B. Tiffany.
The decree against the Royal Trust Company is in the nature of an interlocutory order, and appeal was granted on application.
The second appeal was taken by Anna B. Tiffany from the saíne decree.
The bill of W. Gwynn Gardiner recites that the defendant Pittsburgh Life & Trust Company issued two policies of insurance, insuring the life of one Harry Tiffany for the sum of five hundred ($500) dollars and one thousand ($1,000) dollars, respectively, which policies were made payable to the said Anna *578B. Tiffany as the beneficiary named therein; that Harry Tiffany departed this life on, to wit, the 5th day of May, 1913, in the Bfistrict of Columbia, and due proofs of his death were furnished the defendant Pittsburgh Life & Trust Company by defendant Anna B. Tiffany, which proofs were accepted by said defendant as proper and sufficient proofs of said death, whereupon the full amount of said policies forthwith became due and payable by the said company. During the latter years of the life of said Harry Tiffany he was in bad health, and the said J. Try Davies, who has since died, leaving the Boyal Trust Company as executor of his estate, made certain advances for the payment of premiums on said policies and certain other sums so advanced by said Davies to said Anna B. Tiffany, as plaintiff was advised, all of which sums were, as plaintiff is informed by her, fully repaid by the said Anna B. Tiffany to the said Davies in his lifetime. At the time of the said advances so made, the said Anna B. Tiffany assigned the said policies to said J. Try Davies as security therefor, but after their repayment she failed to receive and record the reassignment of said policies, to which she was entitled. After the making of said advances and the repayment thereof by said Anna B. Tiffany, said Try Davies died, and the Boyal Trust Company of Montreal was duly appointed executor of'his estate, and thereafter made claim to the proceeds of said policies, demanding the amount due thereunder from the said Pittsburgh Life & Trust Company, whereas, plaintiff avers, upon information and belief, the said Boyal Trust Company of Montreal, executor aforesaid, was not entitled thereto, and thereafter, on the 19th. day of December, 1913, the defendant Anna B. Tiffany, through plaintiff acting as her attorney, filed her bill in this court against the defendants Pittsburgh Life & Trust Company and the Boyal Trust Company of Montreal as executor of the said J. Try Davies. The said Pittsburgh Life & Trust .Company, • at the request of plaintiff, caused its answer to be filed in said cause, wherein it declared that it held the proceeds of said policies for whomsoever should be entitled - thereto, and thereafter, by order of this court passed in said cause, defendant paid the full *579sum due under said policies, and each of them, amounting to $1,526.73, in the registry of this court, and the defendant Royal Trust Company of Montreal caused its special appearance to be entered in said cause and said bill to bo dismissed as to it because of the lack of jurisdiction of this court over it as executor of the estate of said J. Try Davies, and this court subsequently passed an order directing the said sum to be paid to plaintiff as attorney for said Anna B. Tiffany, which sum, less poundage, was received by him in said cause from the registry of this court.
Thereafter the defendant Royal Trust Company of Montreal, as executor of the estate of the said Try Davies, filed its suit in this court through its duly constituted attorneys Ralston & Richardson against the defendant the Pittsburgh Life & Trust Company, wherein it sought to recover the said sum of $1,526.-73, proceeds of said policies, though it had refused to litigate its rights in said equity cause filed by defendant Anna B. Tiffany as aforesaid, and the defendant Pittsburgh Life & Trust Company has pleaded thereto, and the said cause is now pending in this court.
Plaintiff received said sum from the registry of this court as aforesaid, and of the proceeds thereof paid the sum of $600 to said Anna B. Tiffany, with the understanding and agreement that she should repay the same to plaintiff, or to said defendant Pittsburgh Life & Trust Company, in the event it was found that she was not entitled thereto, and thereafter he deposited with the attorneys for the said Pittsburgh Life & Trust Company the sum of seven hundred and seventy-one dollars ($771), which is now under the control of plaintiff, in that the said defendant has expressed its willingness that the full amount so received by plaintiff as aforesaid shall be redeposited in the registry of this court by it; the balance being in the hands pf plaintiff, which he desires to deposit in the registry of this court subject to its disposition.
Plaintiff is advised that the situation has now been created which entitles him to the aid and protection of this court by the institution of this suit in the nature of a bill of interpleader,, *580wherein, upon proper pleadings, all of the parties interested may be heard and their rights finally adjudicated. The defendant Poyal Trust Company of Montreal is claiming from the defendant Pittsburgh Life & Trust Company the full amount due under said policies. Defendant Pittsburgh Life & Trust Company is claiming from the plaintiff, as aforesaid, the proceeds of said policies, and the defendant Anna B. Tiffany is claiming from this plaintiff the full amount received by him from the registry of this court aforesaid, and he is liable to be subjected to several suits in the outcome of which he is in nowise interested. He is advised that he has the right to pay in this court the amount now in his hands, and to require the amount so placed with the attorneys for the said defendant Pittsburgh Life & Trust Company to be likewise paid into the registry of this court, and to require the said Anna B. Tiffany to pay the sum of $600 into the registry of this court, and also to restrain the said Poyal Trust Company from prosecuting its said suit at law against the Pittsburgh Life & Trust Company, and that in the event it be held by this court that the said Anna B. Tiffany has wrongfully received the. said sum of $600, that a decree be entered herein directing her to repay said sum to the party entitled thereto.
Plaintiff is without interest in the proceeds of said policies, and, without co-operation with any of the defendants, files this bill and avers that he is entitled to be allowed to pay into the registry of this court the said sum of nine hundred dollars ($900), and, upon said payment being made, to be fully released and discharged from all further liability to any of the parties to this cause, and that the said defendants should be required to appropriately interplead among themselves and maintain their respective rights in such manner as the court will require. He prays that he may be allowed to pay into the registry of this court the said sum of $926.73, less poundage, now under his control; that upon making said payment the plaintiff may be relieved from all further liability to any of the parties to this cause with respect to any part of the said sum of $1,526.73 received by plaintiff under the aforesaid order in *581said equity cause; that defendants may be required to appear in this cause and interplead in such manner as the court will deem necessary to produce the requisite and appropriate issues in this cause; that the defendant Royal Trust Company of Montreal be enjoined pendente lite from prosecuting its suit at law against the defendant Pittsburgh Life & Trust Company, pending the final determination of this cause, and that upon final hearing of said cause it may be permanently enjoined. That defendant Anna B. Tiffany be required to deposit the $600 so received by her into the registry of this court to await the final determination of this cause.
Rule to show cause was served upon the attorneys for the Royal Trust Company in the action at law, and on the Pittsburgh Life & Trust Company, and on Anna B. Tiffany.
The Royal Trust Company objected to the jurisdiction of the court. The Pittsburgh Life & Trust Company filed an answer in which it admitted generally the allegations of the bill. It alleged specially that at the time of the bill of Anna B. Tiffany both she and the Royal Trust Company, as executor, were claiming the proceeds of said policies, and it had no means of ascertaining who was entitled thereto; that after the beginning of the suit by Anna B. Tiffany it was advised by the attorney for said Anna B. Tiffany, who is the plaintiff herein, to pay the money into court, that the claimants might litigate and ascertain to whom the money was belonging; that it was informed by said attorney that he had obtained an order directing it to pay said money into the registry of the court, and that such payment would relieve it from any further liability; and acting upon the information so given, it paid into court the amount of said policies under the belief that it was relief of further liability. Subsequently it learned that an order had been passed dismissing the bill as to the Royal Trust Company, and that plaintiff herein had obtained an order directing the clerk of the court to pay over to him the said sum so deposited; that the order to pay the money over to plaintiff as attorney was obtained without notice to the Pittsburgh Life & Trust Company and was improvidently passed; that it admitted that the sum *582of $7 71 was deposited with its attorneys as security to protect this defendant, and is under its control, and is ready and willing to pay said sum into court if it can be protected in the premises. It admits plaintiff’s right to file a bill in the nature of a bill of interpleader, and consents that the claimants to said sum shall litigate the subject-matter of their claim thereto. That at the time of instituting the equity suit it was liable for the payment of the sum of $1,542.15 under said policies of insurance, and had received proofs of death of insured. The proceeds of said policies were claimed by each of the defendants Anna B. Tiffany and the Boyal Trust Company, as executor of J. Try Davies. Defendant had no interest in the proceeds except to pay to the person entitled thereto, and had no knowledge or means of knowledge as to the same, but was informed by the plaintiff that, acting as attorney for said Anna B. Tiffany, he had filed said suit, and it was requested to pay the money into court, and was unformed that by so doing it would be relieved from further liability, and this litigation would thereafter be between the said Anna B. Tiffany and the said Boyal Trust Company, as executor. Acting upon this information, believing it to be true, and without making any investigation, it .paid said money into court', and it avers that the money was withdrawn therefrom without proper notice to it, and plaintiff is liable for the said sum. That the said Boyal Trust Company has begun suit at law against the defendant seeking to recover the amount of said policies; that he has no right thereto and defendant has no means to discover or ascertain the facts; that ^nna B. Tiffany is liable to the defendant for the sum of $600 paid over to her. Defendant files this suit by way of cross bill, and prays that the Boyal Trust Company be forever enjoined from prosecuting its said action at law against this defendant, and that the plaintiff be required to pay into court the sum of $1,542.15, wrongfully withdrawn, this defendant offering to surrender the sum of $171 so held by it as before recited; that Anna B. Tiffany be required to pay into court the sum of $600 as aforesaid.
Anna B. Tiffany answered admitting the general facts con*583tained in tbe bill, and alleging specially that L Try Davies, deceased, was a relation of hers, and during his life had made gifts to her and her son, and in the same spirit had paid premiums on the policies aforesaid to keep the same in force for her benefit. That she transferred said policies to him to protect herself from the improvidence of her husband, and not as security for any debt; that she also borrowed certain money from said Davies which was afterwards repaid, but the note given for said loans was, by inadvertence, not returned to her, and she was afterwards informed by said Davies that the note had been destroyed. That if any payments have been made by said Royal Trust Company on account of premiums for her benefit the same were made as continued gifts by said Davies, and said executor well knew defendant has never agreed to reimburse it thereafter. She admits that the said sum of $600 was received from plaintiff as her right, but never agreed to repay the same. She denies that plaintiff has any right to said sum of $771, or to use the same for the purpose alleged by him, the same belonging to her, and should be paid to her.
May 26, 1915, the court rendered a decree as follows:
1. That the plaintiff pay into the registry of this court the sum of $128.22, the amount now in his hands, less the costs of filing the original bill herein.
2. That the defendant Pittsburgh Life & Trust Company cause to be paid into the registry of this court the sum of $771.04 heretofore deposited with it by said plaintiff, as shown by its answer filed herein.
3. That the defendant Anna B. Tiffany pay into the registry of this court the sum of $600, the amount received by her from plaintiff, as set forth in said bill.
4. That, in accordance with the original bill and with the affirmative relief prayed by the defendant, Pittsburgh Life & Trust Company, the defendant Royal Trust Company of Montreal, as executor of the estate of J. Try Davies, deceased, its agents and attorneys, are hereby restrained, during the pendency of this suit, from in any manner prosecuting its action *584at law, No. 56,800, in this court, against the defendant Pittsburgh Life & Trust Company.
5. That the defendants Anna 33. Tiffany and the Royal Trust Company of Montreal, as executor of the estate of J. Try Davies, deceased, interplead to determine the owner of the said funds so ordered to be paid into court as aforesaid, and that the defendant Royal Trust Company of Montreal, executor of the estate of J. Try Davies, deceased, be plaintiff in such inter-pleader, and the said Anna 33. Tiffany be defendant.
I am unable to perceive what right the plaintiff has to maintain this so-called bill in the nature of an interpleaderit has none of the elements of interpleader.
The parties interpleaded did not claim the same debts or duty from the plaintiff. The Royal Trust Company had no elqim against him or the fund in his hands; its claim is against the Pittsburgh Life & Trust Company on the policies. If the Pittsburgh Life & Trust Company had any claim against the plaintiff it was for money deposited by it in the court and drawn by plaintiff, as attorney for the complainant, under an interlocutory order. There had been no final decree awarding the money to plaintiff’s client. The payment by the Pittsburgh Life & Trust Company into the registry of the -court was ill-advised, and an act of gross negligence. The plaintiff, acting as attorney for Mrs. Tiffany, obtained an order from the court permitting the money to be paid to him. lie then knew that the service on the Royal Trust Company had been quashed, and that no decree had been, or would be, rendered settling the rights to the proceeds of the policies. He was an intermeddler and has himself only to blame for the situation. He has no equity against any of the parties unless it be his former client, Mrs. Tiffany. None of the cases cited in the opinion of the court is authority for the position taken. In every one'of them there was an equitable situation growing out of the conditions of the case and produced by no negligence of the parties. The situation called for equitable interference. The case chiefly relied on is Pease v. Supreme Assembly Royal Soc. G. F. 176 Mass. 506, 57 N. E. 1003. A certificate of insurance had been reg*585ularly issued to the member payable to “his family or as he may direct.” lie had no wife or family, and died without making a designation. Before his death the society amended its by-laws providing that if a member shall make no designation of the beneficiary before his death the insurance shall be paid to his next of kin. Joel Barnard, as executor of the deceased member, had possession of the certificate. The society admitted its liability for the full amount of the certificate to whomsoever might be entitled thereto. The other claimant was the next of kin of the member. The society in this case would undoubtedly have been entitled to a strict bill of interpleader had it filed one. The bill was filed by the next of kin, making the society and the executor parties. It was held that the bill would lie and the next of kin was entitled to recover.
Evidently that case gives no support to this bill. The question of the right of the Royal Trust Company to be dismissed from the former suit is not involved, and it is not necessary to consider whether it was a proper party to the first bill. Had the Pittsburgh Life & Trust Company held its money until the Royal Trust Company filed its action at law upon the policies, it would have been entitled to the bill of interpleader, and could have discharged itself from further liability by depositing the money in court. Instead it recklessly, and with undue haste, deposited the money in the suit of Anna B. Tiffany, without inquiring into the jurisdiction of the court over its co-defendant, the Royal Trust Company. The Royal Trust Company, as it had the right to do, brought its action against the Pittsburgh Life & Trust Company on the policies as assignee and holder thereof. It has a prima facie right to recover the face value thereof with interest. If Anna B. Tiffany has an equitable right to a part of that recovery, she has her remedy for a settlement. By the decree which has been formed its right is reduced to a recovery of the amount of the money withdrawn by plaintiff from the court less poundage fees, costs, and expenses; and for $600 of this amount it is remitted to the decree against Anna B. Tiffany, who is confessedly insolvent. I consider it a great injustice to stay his action at law. If any *586remedy the Pittsburgh Life & Trust Company has, it is against the plaintiff to direct the return of its money into the court in the original suit, and to have this deposit returned to it, but this does not concern the Poyal Trust Company. If the plaintiff be not able to secure the return of the money from Anna B. Tiffany it will be the result of his own heedlessness.
In my opinion the decree should be reversed with costs, and 'the bill dismissed.